COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



 PECOS RENEWABLE ENERGY, LLC,                                    No. 08-11-00261-CV

                 Appellant,                                        Appeal from the

 v.                                                          112th Judicial District Court

 JASPER COUNTY,                                                of Pecos County, Texas

                 Appellee.                                      (TC# P10860-112-CV)




                                  MEMORANDUM OPINION

       Having settled their dispute, the parties filed a joint motion to dismiss this appeal. See

TEX.R.APP.P. 42.1(a)(2). The motion is granted. In accordance with the parties agreement,

the entire case is dismissed with prejudice, and costs of appeal are assessed against the party

incurring same. See TEX.R.APP.P. 42.1(d).



March 14, 2012
                                              CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.